United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2008 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-51271 ATLAS AMERICA SERIES 25-2004 (B) L.P. (Name of small business issuer in its charter) Delaware 34-1980376 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Westpointe Corporate Center One 1550 Coraopolis Heights Rd. 2nd Floor Moon Township, PA 15108 (Address of principal executive offices) (zip code) Issuer’s telephone number, including area code: (412) 262-2830 Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesR No o Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer", "accelerated filer", and "smaller reporting company" in Rule 12b-2 of the Exchange Act (Check One) Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company R Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No R Transitional Small Business Disclosure Format (check one): Yes o No R ATLAS AMERICA SERIES 25-2004 (B) L.P. (A Delaware Limited Partnership) INDEX TO QUARTERLY REPORT ON FORM 10-Q PART I. FINANCIAL INFORMATION PAGE Item 1: Financial Statements Balance Sheets as of September 30, 2008 and December 31, 2007 3 Statements of Net Earnings for the Three Months and Nine Months ended September 30, 2008 and 2007 4 Statement of Changes in Partners’ Capital for the Nine Months ended September 30, 2008 5 Statements of Cash Flows for the Nine Months ended September 30, 2008 and 2007 6 Notes to Financial Statements 7-15 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 15-19 Item 4: Controls and Procedures 19 PART II. OTHER INFORMATION Item 1: Legal Proceedings 19 Item 6: Exhibits 20 SIGNATURES 21 CERTIFICATIONS 22-25 2 PART I ITEM 1. FINANCIAL STATEMENTS ATLAS AMERICA SERIES 25-2004(B) L.P. BALANCE SHEETS September 30, December 31, 2008 2007 (Unaudited) ASSETS Current assets: Cash and cash equivalents $ 329,000 $ 229,600 Accounts receivable-affiliate 1,154,500 974,500 Short-term hedge receivable due from affiliate 261,900 286,600 Total current assets 1,745,400 1,490,700 Oil and gas properties, net 15,912,700 17,369,000 Long-term hedge receivable due from affiliate 83,000 42,900 $ 17,741,100 $ 18,902,600 LIABILITIES AND PARTNERS’ CAPITAL Current liabilities: Accrued liabilities $ 23,700 $ 23,600 Short-term hedge liability due to affiliate 23,100 6,800 Total current liabilities 46,800 30,400 Asset retirement obligation 1,541,100 1,474,700 Long-term hedge liability due to affiliate 375,800 430,600 Partners’ capital: Managing general partner 4,826,900 5,127,400 Limited partners (1,265.38 units) 11,325,500 12,563,700 Accumulated other comprehensive loss (375,000 ) (724,200 ) Total partners' capital 15,777,400 16,966,900 $ 17,741,100 $ 18,902,600 The accompanying notes are an integral part of these financial statements 3 ATLAS AMERICA SERIES 25-2004(B) L.P. STATEMENTS OF NET EARNINGS (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, 2008 2007 2008 2007 REVENUES Natural gas and oil $ 1,237,000 $ 1,141,900 $ 3,621,200 $ 3,425,000 Total revenues 1,237,000 1,141,900 3,621,200 3,425,000 COSTS AND EXPENSES Production 332,700 353,300 1,039,500 1,047,500 Depletion 457,100 531,400 1,454,800 1,641,500 Accretion of asset retirement obligation 22,200 22,100 66,400 66,100 General and administrative 44,900 67,500 141,400 154,900 Total expenses 856,900 974,300 2,702,100 2,910,000 Net earnings $ 380,100 $ 167,600 $ 919,100 $ 515,000 Allocation of net earnings: Managing general partner $ 207,900 $ 145,600 $ 560,300 $ 450,500 Limited partners $ 172,200 $ 22,000 $ 358,800 $ 64,500 Net earnings per limited partnership unit $ 137 $ 17 $ 284 $ 51 The accompanying notes are an integral part of these financial statements 4 ATLAS AMERICA SERIES 25-2004(B) L.P. STATEMENT OF CHANGES IN PARTNERS’ CAPITAL FOR THE NINE MONTHS ENDED September 30, 2008 (Unaudited) Accumulated Managing Other General Limited Comprehensive Partner Partners Income (Loss) Total Balance at January 1, 2008 $ 5,127,400 $ 12,563,700 $ (724,200 ) $ 16,966,900 Participation in revenues and expenses: Net production revenues 903,600 1,678,100 — 2,581,700 Depletion (270,500 ) (1,184,300 ) — (1,454,800 ) Accretion of asset retirement obligation (23,300 ) (43,100 ) — (66,400 ) General and administrative (49,500 ) (91,900 ) — (141,400 ) Net earnings 560,300 358,800 — 919,100 Other comprehensive income — — 349,200 349,200 Distributions to partners (860,800 ) (1,597,000 ) — (2,457,800 ) Balance at September 30, 2008 $ 4,826,900 $ 11,325,500 $ (375,000 ) $ 15,777,400 The accompanying notes are an integral part of these financial statements 5 ATLAS AMERICA SERIES 25-2004(B) L.P. STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September 30, 2008 2007 Cash flows from operating activities: Net earnings $ 919,100 $ 515,000 Adjustments to reconcile net earnings to net cash provided by operating activities: Depletion 1,454,800 1,641,500 Non-cash loss on derivative value 295,300 737,800 Accretion of asset retirement obligation 66,400 66,100 (Increase) decrease in accounts receivable – affiliate (180,000 ) 812,400 Increase in accrued liabilities 100 1,800 Net cash provided by operating activities 2,555,700 3,774,600 Cash flows from investing activities: Proceeds from sale of tangible equipment 1,500 — Net cash provided by investing activities 1,500 — Cash flows from financing activities: Distributions to partners (2,457,800 ) (3,471,100 ) Net cash used in financing activities (2,457,800 ) (3,471,100 ) Net increase in cash and cash equivalents 99,400 303,500 Cash and cash equivalents at beginning of period 229,600 — Cash and cash equivalents at end of period $ 329,000 $ 303,500 Supplemental Schedule of Non-cash Investing and Financing Activities: Assets contributed by (returned to) managing general partner: Tangible equipment $ — $ 6,700 Leasehold costs — (2,800 ) Intangible drilling costs — 31,800 $ — $ 35,700 The accompanying notes are an integral part of these financial statements 6 ATLAS AMERICA SERIES 25-2004(B) L.P. NOTES TO FINANCIAL STATEMENTS September 30, 2008 (Unaudited) NOTE 1 - DESCRIPTION OF BUSINESS Atlas America Series 25-2004 (B) L.P. (the “Partnership”) is a Delaware Limited Partnership which includes Atlas Resources, LLC of Pittsburgh, Pennsylvania, as Managing General Partner ("MGP") and Operator, and 644 subscribers to units as Limited Partners. The Partnership was formed on January 21, 2004 to drill and operate gas wells located primarily in Pennsylvania, West Virginia, and Tennessee. The Partnership has no employees and relies on its MGP for management which, in turn, relies on its parent company, Atlas Energy Resources, LLC (NYSE:ATN), ("Atlas Energy"), for administrative services. The financial statements as of September 30, 2008 and for the three months and nine months ended September 30, 2008 and 2007 are unaudited.Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted in this Form 10-Q pursuant to the rules and regulations of the Securities and Exchange Commission.
